    Case 6:18-cv-01221-JWB-GEB Document 118 Filed 06/17/20 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

ESTATE OF MATTHEW HOLMES, by and )
through administrator, WENDY COUSER, as )
administrator and individually,         )
                                        )
                     Plaintiff,         )
                                        )
vs.                                     )                Case No. 18-CV-01221
                                        )
CHRIS SOMERS, ET AL.                    )
                                        )
                     Defendants.        )
______________________________________ )

       DEFENDANT JASON ACHILLES’, JERRRY MONTAGNE’S,
    MCPHERSON COUNTY’S AND MCPHERSON COUNTY SHERIFF’S
  OFFICE’S JOINT RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION
             FOR LEAVE TO FILE AMENDED COMPLAINT

      Defendants Jason Achilles, Jerry Montagne, McPherson County, and McPherson

County Sheriff’s Office respectfully submit this response in opposition to Plaintiff’s

motion for leave to file amended complaint (Doc. 114).

                                STATEMENT OF FACTS

      This is a civil rights case brought by the administrator of the Estate of Matthew

Holmes. In her complaint, Plaintiff asserted eight claims against various officers of the

Newton Police Department (“NPD”), the Harvey County Sheriff’s Office (“HCSO”) and

the McPherson County Sheriff’s Office (“MCSO”) relating to the death of her son,

Matthew Holmes. (Doc. 1).




                                           1
     Case 6:18-cv-01221-JWB-GEB Document 118 Filed 06/17/20 Page 2 of 13




        The Complaint contained a number of deficiencies which were the subject of

multiple motions to dismiss.1 In April of 2019, the Court ruled on those motions and

substantially narrowed Plaintiff’s claims, dismissing all but two counts: Count I (Excessive

Deadly Force) and Count VI (Municipal Liability). (Doc. 88).

        The Court further narrowed the two counts that survived Defendants’ motions. It

dismissed all claims against HCSO and MCSO, finding that those were not suable entities

under Kansas law. (Doc. 88, pp. 10-11). In applying the “Twiqbal” plausibility standards,

the Court also held that Plaintiff had failed to state claims against Sheriff Montagne in his

individual (Doc. 88, p. 20) and official capacities (Doc. 88, p. 28). In doing so, the Court

specifically held that Plaintiff had failed to allege “deliberate indifference with respect to

the MCSO.” (Doc. 88, p. 34).2 The end result with respect to the McPherson County

Defendants was a single count, Count I, excessive force against McPherson County Deputy

Achilles. (Doc. 88). 3 All other claims against the McPherson County Defendants were

dismissed.

        Since the Court’s order on the Defendants’ motions to dismiss, discovery has been

largely stayed while Sheriff Gay appealed the Court’s ruling relating to his sovereign

immunity. (Doc. 107). The sovereign immunity issue was decided by the Tenth Circuit

Court of Appeals on May 22, 2020. Plaintiff has now filed the subject motion for leave.


1
  Docs. 34, 39, 52, 54, 60, 62, 65, 67, 68, 73, 74, 82, 83, 86.
2
  The Court’s full discussion with respect to the municipal liability claims is found on pages 32-36 of its
memorandum and order. (Doc. 88).
3
  Plaintiff refers to Deputy Achilles as a NPD officer in the original and proposed Amended Complaint. It
is not clear why Plaintiff continues with this allegation as the McPherson County defendant previously
advised that Achilles is not a NPD officer and Plaintiffs have since received Defendants’ initial disclosures
which inform Plaintiff, among other things, that Achilles is a McPherson County deputy.
                                                     2
     Case 6:18-cv-01221-JWB-GEB Document 118 Filed 06/17/20 Page 3 of 13




Plaintiff states that her amendment is appropriate because it is intended to “conform the

parties with the terms of this Court’s order on the various motions to dismiss.” (Doc. 114,

p. 3). The proposed amended complaint, however, does less to bring the pleadings in

conformity with the Court’s prior order and more to muddy the water by re-alleging claims

that have already been dismissed by the Court.4 Indeed, the amended complaint that

Plaintiff requests permission to file is virtually identical to the one filed last year.

        Plaintiff’s proposed amendment appears to only make two substantive changes: (1)

substituting the respective “Board of Commissioners” for the sheriff’s offices of

McPherson and Harvey counties; and (2) adding an additional Count for purported

indemnification under K.S.A. 75-6109.

        For the reasons explained below, the substitution of the McPherson County Board

of Commissioners for the McPherson County Sheriff’s office is moot, and Plaintiff has no

such claim for indemnification. In other words, the proposed amendments would be futile

and add nothing to Plaintiff’s claims.




4
  Although Plaintiff’s motion for leave acknowledges prior dismissal of certain claims, the factual
allegations contained in the proposed amended complaint are also suspect from a Rule 11(b) standpoint.
Plaintiff continues to describe a scene that included Mr. Holmes exiting the vehicle with his hands raised
and peacefully surrendering to law enforcement at the conclusion of the vehicle chase. (E.g., Doc. 114-1, ¶
1). As the Court has previously observed, “the videos belie the assertion that Holmes exited the vehicle
with his hands raised. Indeed, the videos depict a much more chaotic scene than suggested by the
complaint.” (Doc. 88, p. 6, n.5).
          Plaintiff would also continue to allege that Defendants failed to provide “any medical care to
Matthew Holmes.” (Doc. 114-1, ¶ 69). While the McPherson County Defendants understood that Plaintiff’s
counsel did not have all the videos at the time the complaint was filed – and thus did not have video evidence
of the medical treatment provided to Mr. Holmes – Plaintiff now has those videos. Therefore, it appears
that, if Plaintiff’s amendment were allowed, Plaintiff would not have a good faith basis for the allegation
that Defendants failed to provide “any medical care.”
                                                      3
     Case 6:18-cv-01221-JWB-GEB Document 118 Filed 06/17/20 Page 4 of 13




                               ARGUMENT AND AUTHORITIES

                                               I.
                                   STANDARD OF REVIEW

       Plaintiff generally references “Federal Rule of Civil Procedure 15” as the legal

authority upon which she relies for amendment. Because Rule 15(a)(1) is inapplicable here

and no Defendant has provided written consent for Plaintiff’s proposed amendment,

Plaintiff’s motion is to be analyzed under Rule 15(a)(2). Under this subsection, leave may

be “freely give[n] when justice so requires.” Id. Notwithstanding, the Court may in its

discretion decline a request for amendment for reasons such as “undue delay, bad faith or

dilatory motive . . . repeated failure to cure deficiencies . . . undue prejudice to the opposing

party . . . futility of amendment, etc.” Minter v. Prime Equip. Co., 451 F.3d 1196, 1204

(10th Cir. 2006) (quoting Foman v. Davis, 371 U.S. 178, 83 S.Ct. 227, 9 L.Ed.2d 222

(1962)).

       “A proposed amendment is futile if the complaint, as amended, would be subject to

dismissal.” Hirt v. Unified Sch. Dist. No. 287, 308 F. Supp. 3d 1157, 1165 (D. Kan. 2018).

Thus, “[i]n order to determine whether a proposed amendment is futile, the court must

analyze the proposed amendment as if it were before the court on a motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6).” Collins v. Wal-Mart, Inc., 245

F.R.D. 503, 507 (D. Kan. 2007).

       The Rule 12(b)(6) standards were previously briefed by the parties in connection

with the Defendants’ motions to dismiss and relied upon by the Court in ruling on the same.

(Doc. 88, pp. 7-10). Those standards apply equally here. In fact – with the exception of the


                                               4
     Case 6:18-cv-01221-JWB-GEB Document 118 Filed 06/17/20 Page 5 of 13




new “indemnification” claim – the Court’s analysis with respect to the futility of

substituting the Board of County Commissioners for the MCSO is exactly the same now

as it was when the Court previously ruled on the motions to dismiss.

                                  II.
    IT WOULD BE FUTILE TO REPLACE MCSO WITH THE BOARD OF COUNTY
COMMISSIONERS WHEN PLAINTIFF FAILED TO STATE A CLAIM AGAINST THE MCSO.

       As noted above, Plaintiff seeks leave to substitute the Board of Commissioners for

McPherson County as a Defendant subject to her municipal liability claim, which consists

of both failure to train, and failure to supervise and hold officers accountable for

misconduct theories.

       To establish a claim against a municipality for failure to train, Plaintiff must prove:

              (1) The officers exceeded constitutional limits on the use of
              force; (2) the use of force arose under circumstances that
              constitute a usual and recurring situations [sic] with which
              police officers must deal; (3) the inadequate training
              demonstrates a deliberate indifference on the party [sic] of the
              city toward persons with whom the police officers come into
              contact, and (4) there is a direct causal link between the
              constitutional deprivation and the inadequate training.

(Doc. 88, pp. 32-33) (alterations in original) (quoting Carr v. Castle, 337 F.3d 1221, 1228

(10th Cir. 2003)). The Court found that, accepting Plaintiff’s allegations as true, Plaintiff

had alleged facts sufficient to establish the first two elements of a municipal liability claim

against all Defendants.

       The Court diverged, however, with respect to its treatment of the MCSO and

HCSO/NPD on the third and fourth elements. Looking first at Plaintiff’s “failure to train”

theory, the Court held that Plaintiff had alleged facts sufficient to support deliberate


                                              5
     Case 6:18-cv-01221-JWB-GEB Document 118 Filed 06/17/20 Page 6 of 13




indifference as to the NPD and HCSO. (Doc. 88, p. 34). Plaintiff, however, had “not

sufficiently alleged deliberate indifference with respect to the MCSO.” Id. Furthermore,

Plaintiff “failed to allege any other factual support regarding the inadequacy of the training

to show that the MCSO had knowledge of its inadequacies and deliberate indifference in

failing to act.” Id. (citing Carr, 337 F.3d at 1229).

       With respect to Plaintiff’s “Policy of Failing to Supervise and Discipline” theory,

the Court again found that Plaintiff had alleged sufficient facts to state a claim against

Sheriff Gay and the NPD, but failed to allege any facts supporting a claim against the

MCSO. (Doc. 88, pp. 35-36) (“Plaintiff has failed to cite any specific incidents concerning

the MCSO”).

       In sum, the Court’s prior rulings were sufficient to hold that Plaintiff had failed to

allege facts sufficient to state a plausible claim for municipal liability against the MCSO

and Sheriff Montagne in his official capacity. The amendment Plaintiff proposes does

nothing to attempt to fix these legal deficiencies. Plaintiff does not allege any additional

facts in her proposed amendment; she simply substitutes the Board of Commissioners for

McPherson County as a Defendant for MCSO.

       While Plaintiff may have identified a legally suable entity in the Board of

Commissioners, this does nothing to change the fact that Plaintiff has failed to allege facts

sufficient to state a claim against the subject entity. It should go without saying that

substituting one entity for another when the underlying claim itself is the problem, does

nothing for Plaintiff.



                                               6
     Case 6:18-cv-01221-JWB-GEB Document 118 Filed 06/17/20 Page 7 of 13




       Plaintiff’s request for leave to amend her complaint substituting the Board of

Commissioners of McPherson County for the MCSO as the Defendant subject to its

municipal liability claims would, thus, be futile.

                                     III.
                    PLAINTIFF DOES NOT HAVE A CLAIM FOR
              INDEMNIFICATION UNDER THE KANSAS TORT CLAIMS ACT

       Plaintiff’s second proposed amendment is to add a claim against the “government

entities” for indemnification under K.S.A. 75-6109. This statute is found within the Kansas

Tort Claims Act. K.S.A. 75-6101 (“K.S.A. 75-6101 to K.S.A. 75-6115, inclusive, shall be

known and may be cited as the Kansas tort claims act.”). “The Kansas Tort Claims Act

establishes a general rule of liability.” Lopez v. Unified Gov't of Wyandotte Cty., 31 Kan.

App. 2d 923, 923, 75 P.3d 1234, 1234 (2003), as corrected (Sept. 18, 2003), aff'd, 277

Kan. 682, 89 P.3d 588 (2004).

       As its name suggests, the Kansas Tort Claims Act only establishes this general rule

of municipal liability (along with limitations for the same) in the context of tort claims

arising under state law. It is frequently held that, “Plaintiffs’ federal civil rights claims

(which encompass their constitutional claims) are not subject to the state law limitations of

the Kansas Tort Claims Act. Plaintiffs’ state law claims, however, may be subject to the

Kansas Tort Claims Act.” Riddle v. City of Ottawa, 12 Kan. App. 2d 714, 723, 754 P.2d

465, 472 (1988) (citing Lee v. Wyandotte County, Kan., 586 F. Supp. 236 (D.Kan.1984)).

       The McPherson County Defendants acknowledge that, the Kansas Tort Claims Act

establishes municipal liability for the tortious acts or omissions – as in, those tortious acts

or omissions actionable under state common law – of municipal employees acting within

                                              7
     Case 6:18-cv-01221-JWB-GEB Document 118 Filed 06/17/20 Page 8 of 13




the scope of their employment. K.S.A. 75-6103. The statute also provides the municipal

employees with a statutory right to indemnification by the respective government entity.

K.S.A. 75-6109. Again, all of this is done in the context of state law tort claims – and only

state law tort claims. E.g., Riddle, 754 P.2d at 472.

       Notwithstanding, Plaintiff latches on to K.S.A. 75-6109, alleging that the

governmental entity Defendants have a duty to indemnify their officers and pay any

judgment that may be rendered against them. In relevant part, the statute provides that,

              Except as otherwise provided in the Kansas [tort] claims act, a
              governmental entity is liable, and shall indemnify its
              employees against damages, for injury or damage proximately
              caused by an act or omission of an employee while acting
              within the scope of his or her employment.

K.S.A. 75-6109 (alteration in original). Plaintiff apparently believes this may be extended

beyond state law tort claims and applied to claims arising under federal law for alleged

violations of civil rights, as well. This argument fails for three reasons.

       First, the statute cannot be read in a vacuum. United States v. Lamirand, 669 F.3d

1091, 1096 (10th Cir. 2012) (citing United States v. Hinckley, 550 F.3d 926, 933–34 (10th

Cir.2008) (“We have never before read statutory language in ... a vacuum.”)). As the Court

knows, “statutory construction ... is a holistic endeavor.” S. Utah Wilderness All. v. Office

of Surface Mining Reclamation & Enf't, 620 F.3d 1227, 1239 (10th Cir. 2010). Statutory

“phrases can be clarified by the context of the rest of the statutory scheme, or by

determining which is the only reasonably intended effect.” Id. See also, United States v.

Thomas, 939 F.3d 1121, 1126 (10th Cir. 2019) (“we should interpret statutory provisions



                                               8
     Case 6:18-cv-01221-JWB-GEB Document 118 Filed 06/17/20 Page 9 of 13




and the guidelines in a way which gives meaning and effect to each part of the statutory or

guideline scheme.”).

        Here, Plaintiff’s effort to divorce K.S.A. 75-6109 from the rest of the Kansas Tort

Claims Act presents a number of problems. Fundamentally, a plain reading of the statute –

particularly, when taken in context of the remainder of the statutory scheme – does not

establish an absolute right to indemnification or municipal liability for all successful

claims, of any nature, that a claimant may have against a municipal employee. Rather, it

provides a limited basis for such indemnification in the specific context of defending

Kansas tort law claims. This is important here because Plaintiff has not asserted any state

law tort claims.5

        Second, even if K.S.A. 75-6109 imposed municipal liability for alleged federal civil

rights violations – which it clearly does not – the statute does not provide Plaintiff with the

relief that she desires. That is, it is apparent from a plain reading of the Kansas Tort Claims

Act as a whole, that the right to request indemnification belongs to the governmental

employee. In fact, when it comes to requesting defense of a civil action that would be the

subject of indemnification under K.S.A. 75-6109, the government entity is only statutorily

obligated to provide such defense “[u]pon request of an employee . . .” K.S.A. 75-6108(a).

        Third, if Plaintiff believed she had a claim against the governmental entities under

the Kansas Tort Claims Act, Plaintiff failed to provide the requisite notice required by



5
 Plaintiff’s complaint only included three purported state law “causes of action” for “wrongful death,”
“survival action” and “respondeat superior.” The Court dismissed the wrongful death claim and held that
Kansas law does not recognize independent causes of action for “survival” or “respondeat superior. (Doc.
88, pp. 24-25, 37-38).
                                                   9
    Case 6:18-cv-01221-JWB-GEB Document 118 Filed 06/17/20 Page 10 of 13




K.S.A. 12-105b. “Notice is a prerequisite to filing an action against a municipality. Failure

to substantially comply with [K.S.A. 12-105b] precludes a plaintiff from obtaining relief

in district court.” Sleeth v. Sedan City Hosp., 298 Kan. 853, 863, 317 P.3d 782, 789 (2014)

(citing Continental Western Ins. Co. v. Shultz, 297 Kan. 769, 774, 304 P.3d 1239 (2013)).

“The requirements of § 12-105b are conditions precedent and thus must be pleaded in

compliance with Fed. R. Civ. P. 9(c).” Reindl v. City of Leavenworth, 361 F. Supp. 2d

1294, 1302 (D. Kan. 2005) (quoting Unified Sch. Dist. No. 457, Finney County, Kan. v.

Phifer, 729 F.Supp. 1298, 1306 (D.Kan.1990)). Plaintiff has not alleged compliance with

12-105b, nor could she.

       Finally, with respect to Sheriff Montagne, the purported claim fails for a fourth

reason. That is, even if Plaintiff had a valid claim for purported indemnification under

K.S.A. 75-6109, Sheriff Montagne would not, in his individual or official capacity, have a

duty to indemnify McPherson County deputies. The Kansas Tort Claims Act only imposes

the indemnification obligation on the “governmental entity.” K.S.A. 75-6109.

“‘Governmental entity’ means state or municipality.” K.S.A. 75-6102.

              (a) “State” means the state of Kansas and any department or
              branch of state government, or any agency, authority,
              institution or other instrumentality thereof.

              (b) “Municipality” means any county, township, city, school
              district or other political or taxing subdivision of the state, or
              any agency, authority, institution or other instrumentality
              thereof.

K.S.A. 75-6102(a),(b). Sheriff Montagne does not fall under either category. In fact, the

Court has previously accepted Plaintiff’s argument in holding that, for purposes of


                                             10
    Case 6:18-cv-01221-JWB-GEB Document 118 Filed 06/17/20 Page 11 of 13




Eleventh Amendment Immunity, the sheriffs are not instrumentalities of the state. And the

Court has held that the Board of Commissioners for the respective parties are the proper

entities to be sued when it comes to the municipal or county defendants. Sheriff Montagne

properly falls under the definition of an “employee” per K.S.A. 76-6102(c). He thus, has

no indemnification obligations under the Kansas Tort Claims Act.

                                     IV.
 IT IS NOT NECESSARY FOR PLAINTIFF TO CREATE PROCEDURAL UNCERTAINTY FOR
          PURPOSES OF PRESERVING ANY APPEAL RIGHTS SHE MAY HAVE

       For the reasons explained above, the Court should deny Plaintiff’s motion for leave

because the two substantive amendments contained in the amended complaint would be

futile. In addition to the futility of the proposed amendments, Plaintiff’s desire to “retain[]

claims that were dismissed by this Court only to preserve any possibility of appeal of those

claims” raises procedural questions in responding to the same. Although Plaintiff

acknowledges – in her motion for leave – that certain claims were previously dismissed,

the amended complaint on its face would allege those some claims requiring response by

Defendants and subsequent order of the Court. In other words, the proper response to

Plaintiff’s proposed amended complaint would presumably be for all Defendants to refile

motions to dismiss. Those motions would be almost entirely duplicative of the ones

previously filed – comprising hundreds of pages of briefing between the parties. The Court

would then have to rule on those motions. This would be a waste of judicial resources.

       Plaintiff’s approach is particularly wasteful and inefficient considering that “[t]he

prevailing federal view is that a party does not waive the right to appeal a court’s dismissal

of claims when leave to amend is given.” Fjellin for Leonard Van Liew Living Tr. v.

                                              11
    Case 6:18-cv-01221-JWB-GEB Document 118 Filed 06/17/20 Page 12 of 13




Penning, No. 8:14CV77, 2015 WL 13101919, at *1, n.1 (D. Neb. May 11, 2015)

(collecting extensive authorities). As explained by the Tenth Circuit, “a rule requiring

plaintiffs who file amended complaints to replead claims previously dismissed on their

merits in order to preserve those claims merely sets a trap for unsuspecting plaintiffs with

no concomitant benefit to the opposing party.” Davis v. TXO Prod. Corp., 929 F.2d 1515,

1517 (10th Cir. 1991). Simply put, Plaintiff need not replead claims previously dismissed

to preserve any appeal rights that Plaintiff may have. Davis, 929 F.2d at 1517-18. The

Court should deny Plaintiff’s request to unnecessarily replead dismissed claims here.

       As noted above, Plaintiff’s rationale for seeking leave to amend is purportedly based

on the desire to “conform” her complaint with the prior rulings of the Court. If that were

truly the case, the amended complaint would include two counts: one for alleged excessive

force against the individual Defendants, Somers, Achilles, Hawpe, Hinton, and an

unidentified officer; and the other, for municipal liability against Sheriff Gay and the NPD.

The proposed amendment, however, goes far beyond that.

                                       CONCLUSION

       For the reasons stated above, Plaintiff’s motion for leave to amend should be denied.

                                   Respectfully submitted,

                                   By:    /s/ Nathaniel T. Martens
                                          Nathaniel T. Martens (#27172)
                                          Fleeson, Gooing, Coulson & Kitch, L.L.C.
                                          1900 Epic Center
                                          301 N. Main
                                          Wichita, Kansas 67202
                                          Tel: (316) 267-7361
                                          Fax: (316) 267-1754
                                          Email: nmartens@fleeson.com

                                             12
    Case 6:18-cv-01221-JWB-GEB Document 118 Filed 06/17/20 Page 13 of 13




                             CERTIFICATE OF SERVICE

       I certify that on June 17, 2020, I electronically filed the foregoing with the clerk of
the court by using the CM/ECF system which will send a notice of electronic filing to the
following:

Arthur Loevy                                      Toby Crouse
Jonathan Loevy                                    CROUSE LLC
Joshua L. Loevy                                   11184 Antioch, No. 253
Mark Loevy-Reyes                                  Overland Park, Kansas 66210
LOEVY & LOEVY                                     tcrouse@crousellc.com
311 N. Aberdeen, 3rd Floor                        Attorneys for Defendant Chad Gay
Chicago, Illinois 60607
arthur@loevy.com                                  David E. Rogers
jon@loevy.com                                     Kelsey Nicole Frobisher
joshl@loevy.com                                   FOULSTON SIEFKIN LLP
mark@loevy.com                                    1551 North Waterfront Parkway, Suite
Attorneys for Plaintiff                           100
                                                  Wichita, KS 67206-4466
Edward L. Keeley                                  drogers@foulston.com
Corey M. Adams                                    kfrobisher@foulston.com
MCDONALD TINKER PA                                Attorneys for Defendant Chad Gay
300 West Douglas, Suite 500
Wichita, Kansas 67202
ekeeley@mcdonaldtinker.com
cadams@mcdonaldtinker.com
Attorney for Defendants Anthony Hawpe,
Skyler Hinton, and City of Newton

J. Steven Pigg
FISHER, PATTERSON, SAYLER
   & SMITH, LLP
3550 S.W. 5th St.
Topeka, Kansas 66606
spigg@fisherpatterson.com
Attorney for Defendant Chris Somers


                                                         /s/ Nathaniel T. Martens
                                                         Nathaniel T. Martens




                                             13
